DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
This application contains claims directed to the following patentably distinct species:

I.	The method and system disclosed on pages 16-19 in the Specification, claims 9-15 and 21-27. 
II.	The method disclosed on pages 4-6 in the Specification, claims 28-33. 


The species are independent or distinct because Species are mutually exclusive, that they recite limitations disclosed only for the corresponding species.  In addition, these species are not obvious variants of each other based on the current record.  
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, No generic claim. 
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: 
 The recited limitations disclosed only for the corresponding species and different field search is required are as following: 

Specie I, A policy-based printing method using a mobile device, the method comprising: sending authentication information from a mobile application on the mobile device to a public server; authenticating the authentication information at a private server connected to the public server; selecting a document stored on the private server using the mobile application; sending a request for the document to the public server; storing the document at the public server; receiving a code corresponding to the document at the mobile device from the public server; providing the code to a printing device or a kiosk connected to the printing device; sending the code to the public server from the printing device; determining that the code is valid at the public server or the kiosk; and sending the document from the public server to the printing device based on the code require a search classified in CPC G06F 3/1222.    


Specie II, A policy-based document retrieval method comprising: authenticating a user of a mobile application on a mobile device to send a request to a private server in a private domain using a public server in a public domain with the mobile device: selecting a document stored on the private server using the mobile application; applying a policy by the private server to determine whether the request is acceptable, wherein the policy corresponds to the user and is stored at the private server; downloading the document to the public server from the private server; sending a code from the public server to the mobile application corresponding to the document; receiving the code at the public server from a device; determining that the code is valid at the public server; and providing the document to the device if the code is valid require a search classified in CPC G06F 21/608.        
 



Furthermore, the search query for looking for the two different species will be different, e.g., Specie I would search for a policy-based printing method using a mobile device, the method comprising: sending authentication information from a mobile application on the mobile device to a public server; authenticating the authentication information at a private server connected to the public server; selecting a document stored on the private server using the mobile application; sending a request for the document to the public server; storing the document at the public server; receiving a code corresponding to the document at the mobile device from the public server; providing the code to a printing device or a kiosk connected to the printing device; sending the code to the public server from the printing device; determining that the code is valid at the public server or the kiosk; and sending the document from the public server to the printing device based on the code, and Specie II would be searching mainly for a method for applying a policy by the private server to determine whether the request is acceptable, wherein the policy corresponds to the user and is stored at the private server; downloading the document to the public server from the private server; sending a code from the public server to the mobile application corresponding to the document; receiving the code at the public server from a device; determining that the code is valid at the public server; and providing the document to the device if the code is valid.. 


Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW H LAM whose telephone number is (571)270-7969.  The examiner can normally be reached on 9AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Poon can be reached on 571-272-7440.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANDREW H LAM/
Primary Examiner, Art Unit 2675